Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 1 of 9


                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


   In re:                                     :
                                                Docket #1:18-cv-06626-
    ACTAVA TV, INC., et al.,                  : ALC-KNF

                          Plaintiffs,         :

      - against -                             :

    JOINT STOCK COMPANY "CHANNEL ONE     : New York, New York
    RUSSIA WORLDWIDE," et al.,             February 8, 2019
                                         :
                       Defendants.         TELEPHONE CONFERENCE
   ------------------------------------- :

                           PROCEEDINGS BEFORE
                   THE HONORABLE JUDGE KEVIN N. FOX,
             UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

   APPEARANCES:

   For Plaintiff:             MOSES & SINGER LLP
                              BY: TOBY M. BUTTERFIELD, ESQ.
                                   MICHAEL M. ROSENBERG, ESQ.
                              405 Lexington Avenue - 12th Floor
                              New York, New York 10174-1299
                              585-613-8682

   For the Defendant:         DUNNINGTON BARTHOLOW & MILLER, LLP
                              BY: HARDIN P. ROWLEY, ESQ.
                              250 Park Ave.
                              New York, New York 10177
                              212-682-8811



   Transcription Service:     Carole Ludwig, Transcription Services
                              141 East Third Street #3E
                              New York, New York 10009
                              Phone: (212) 420-0771
                              Fax: (212) 420-6007

   Proceedings conducted telephonically and recorded by
   electronic sound recording;
   Transcript produced by transcription service
Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 2 of 9


   APPEARANCES CONTINUED:

   For the Defendant:           DUNNINGTON, BARTHOLOW & MILLER, LLP
                                BY: RAYMOND J. DOWD, ESQ.
                                1359 Broadway
                                New York, New York 10018
                                212-682-8811
Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 3 of 9




                                    INDEX


                          E X A M I N A T I O N S

                                                   Re-        Re-
   Witness                Direct      Cross      Direct      Cross

   None
                              E X H I B I T S

   Exhibit                                                          Voir
   Number           Description                        ID    In     Dire

   None
 Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 4 of 9
 1                             PROCEEDINGS                           4

2                THE CLERK:   Actava TV, Inc., et al v. Joint Stock

3    Company "Channel One Russia Worldwide," et al; case No. 18-

4    cv-6626.

5                Counsel, please state your appearance.

6                MR. TOBY BUTTERFIELD:     Good morning, your Honor.

7    This is Toby Butterfield; I'm on the line with my

8    colleague, Michael Rosenberg, and we represent plaintiffs.

9    We're from the firm, Moses & Singer.

10               MR. HARDIN ROWLEY:     Good morning, your Honor.         My

11   name is Hardin Rowley, and I'm here with Ray Dowd and Akbar

12   Kahn, who is not admitted to practice yet but is a clerk

13   with the firm.    And we're representing the defendant

14   channels.

15               HONORABLE KEVIN N. FOX (THE COURT):         Good

16   morning.    This is Judge Fox.

17               The plaintiff wrote to me complaining about the

18   responses to discovery demands.        Has there been any change

19   in circumstances since the writings were sent?

20               MR. BUTTERFIELD:     Unfortunately -- this is

21   Mr. Butterfield -- unfortunately not, your Honor.               Since we

22   last wrote we've attempted to conduct the meet-and-confer

23   that I believe Mr. Dowd's letters said was required before

24   contacting the Court.      Of course, this is after we'd

25   already obtained an order from Judge Carter on the motion
 Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 5 of 9
 1                             PROCEEDINGS                           5

2    to compel.   But, anyway, my emails back -- the emails I

3    received back from Dunnington law firm, they all said it

4    appears we will be unable to conduct another conference

5    before speaking to Judge Fox.       And that's despite the

6    adjournment that was requested.        So we've not change,

7    unfortunately.

8              THE COURT:     All right.     As I --

9              MR. ROWLEY:     Your Honor, I respectfully disagree

10   with that.   We offered to meet and confer.         The plaintiffs

11   rejected that offer.     And since that rejection, we produced

12   documents.   And I think our objections were reasonable.

13   And they won't confer with us, and they didn't before

14   submitting this letter.

15             THE COURT:     When you say you --

16             MR. BUTTERFIELD:      We received three documents.

17             THE COURT:     When you say you submitted documents,

18   are these beyond the documents that were referenced in

19   response to, I think, two discovery demands only?

20             MR. ROWLEY:     We produced documents in response to

21   those demands, yes, your Honor.

22             THE COURT:     To those two?     Am I understanding

23   correctly?

24             MR. ROWLEY:     We've only -- we produced documents

25   in response to the two discovery requests we did not object
 Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 6 of 9
 1                             PROCEEDINGS                           6

2    to.

3               THE COURT:    Okay.    All right, so as I reviewed

4    the correspondence that went to Judge Carter, the plaintiff

5    requested that the Court direct the defendants to respond

6    to the discovery demands.        The order that Judge Carter

7    issued directs the defendant to respond.          The defendant did

8    respond.   The plaintiff doesn't like the response.             And in

9    such a situation, Rule 37 tells you how you can proceed.

10   So if you want to make a motion under Rule 37, the

11   plaintiff is free to do that.

12              MR. BUTTERFIELD:      We may do that, your Honor.           But

13   I think that it's not quite accurate to say that the

14   defendants responded.      The documents that they served

15   stated they were objection.       And we haven't received

16   actually responses to any of the interrogatories.

17              THE COURT:    The objection is a response.           They

18   object to giving you whatever you're requesting.           That's

19   the response.     You don't like the response.       And Rule 37

20   tells you what you can do in such a circumstance as that.

21              MR. BUTTERFIELD:      Very well.    We shall do so.

22              THE COURT:    Very well.

23              Let's move now to the question of a schedule for

24   pretrial activities, which was also a matter raised in

25   correspondence.    What is it that prevents you from being
 Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 7 of 9
 1                              PROCEEDINGS                          7

2    able to talk about and present jointly to me a schedule of

3    the activities you need to complete pretrial?

4                MR. BUTTERFIELD:    Succinctly, your Honor -- this

5    is Mr. Butterfield -- we proposed dates for the conclusion

6    of the various stages of discovery.         And in our -- the

7    Rule 26F conclusion       -- the conclusion of the Rule 26F

8    conference with defendants' counsel, they indicated that

9    they would provide their proposed dates for the conclusion

10   of those different stages of discovery.         That was several

11   weeks ago; and despite follow-up, we haven't received

12   anything.    So we can't submit a joint application.            We

13   could file something with you saying that we propose, but

14   unfortunately, we're not getting any responses and we're

15   not -- when we propose a meet-and-confer call to talk about

16   it, we are told that appears to be not possible.           So here

17   we are.

18               THE COURT:    All right, let me hear from defense

19   counsel on that score.

20               MR. ROWLEY:    Your Honor, I think there was some

21   miscommunication.     The partner that was working on this is

22   now on paternity leave, and we can do the dates right now

23   if that's easier on -- we can talk with plaintiffs' counsel

24   immediately after the call.       So we apologize for that.

25               THE COURT:    I'll take direction from you.             What
 Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 8 of 9
 1                             PROCEEDINGS                           8

2    is your pleasure?     Do the parties want to confer outside my

3    presence and then submit to me your proposal, or do we need

4    to talk about dates, milestone dates right now?

5               MR. BUTTERFIELD:     I -- this is Mr. Butterfield --

6    I'm fine if Mr. Hardin [sic] is prepared to call us

7    straight after this call so that we can hear what they

8    propose.   We'll put it into our draft proposed order, and

9    we'll submit it shortly.      I think we don't need to take the

10   Court's time for that.      I accept what Mr. Hardin, that

11   he'll call me straight afterwards.

12              THE COURT:    Excellent.

13              MR. ROWLEY:    And I will do that, your Honor.

14              THE COURT:    All right.     Those are the matters

15   that were raised in the correspondence that I wanted to

16   address with you this morning.        Thank you very much.          Good

17   day.

18              MR. ROWLEY:    Thank you, your Honor.

19              MR. BUTTERFIELD:     Thank you, your Honor.

20              THE COURT:    You're welcome.

21              (Whereupon, the matter is adjourned.)

22

23

24

25
 Case 1:18-cv-06626-ALC-KNF Document 88 Filed 04/01/19 Page 9 of 9
 1                                                                   9

2

3                        C E R T I F I C A T E

4

5              I, Carole Ludwig, certify that the foregoing

6    transcript of proceedings in the case of Actava TV, Inc.,

7    et al v. Joint Stock Company "Channel One Russia

8    Worldwide," et al, Docket #18-cv-06626, was prepared using

9    digital transcription software and is a true and accurate

10   record of the proceedings.

11

12

13

14   Signature_______________________________

15                    Carole Ludwig

16   Date:     March 30, 2019

17

18

19

20

21

22

23

24

25
